        Case 1:20-cv-01260-NONE-EPG Document 6 Filed 09/11/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9    JAIME GONZALEZ, individually and as                 Case No. 1:20-cv-01260-NONE-EPG
      Successor in Interest to the Estate of Santiago
10    Gonzalez, deceased; JORGE GONZALEZ;                 ORDER RE STIPULATION TO EXTEND
      AMERICO GONZALEZ; MARISUSI                          TIME FOR DEFENDANTS TO RESPOND
11    RODRIGUEZ; RAMONA RODRIGUEZ;                        TO PLAINTIFFS’ COMPLAINT
      ROBERTO GONZALEZ; TARCILA
12    REVELES; and SANTIAGO GONZALEZ,                     (ECF No. 5)

13                           Plaintiffs,

14    vs.

15    REDWOOD SPRINGS HEALTHCARE
      CENTER; SPRUCE HOLDINGS, LLC; and
16    DOES 1 to 50, inclusive,

17                           Defendants.

18

19          Pursuant to the stipulation of the parties (ECF No. 5), and good cause appearing, IT IS
20   ORDERED THAT the time for Defendant, Spruce Holdings, LLC dba Redwood Springs Healthcare
21   Center, to answer or otherwise respond to the complaint is extended to September 25, 2020.
22

23   IT IS SO ORDERED.
24
        Dated:    September 10, 2020                         /s/
25                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28
